Title: From Thomas Jefferson to John Bondfield, 31 August 1790
From: Jefferson, Thomas
To: Bondfield, John



Dear Sir
New York Aug. 31. 1790.

You will have understood perhaps that in the appointment of Consuls which has taken place, another than yourself has been named for Bordeaux. I feel it a duty to explain this matter to you lest it should give you an uneasiness as to the cause. No nomination occasioned more difficulty, nor hung longer suspended. But the Senate refused in every instance, where there was a native citizen in any port, to consent to the nomination of any other. While this explains the reason of your not having been appointed, I trust it will also excuse those with whom the appointment rested. With respect to myself particularly, I beg you to be assured that I shall be happy in every occasion of being useful to you, and of proving to you the sentiments of esteem & attachment with which I have  the honour to be Dear Sir Your most obedt. & most humble servt,

Th: Jefferson

